Title: From James Madison to William Eustis, 14 June 1823
From: Madison, James
To: Eustis, William


        
          Dear Sir
          Montpellier June 14. 1823
        
        I have duly recd. your letter of the 6th. inst: in which your pen has done justice to the elevated devotion to the public interest which it had to express. I had previously recd. under your blank cover, a printed copy of your Address to the Legislature.
        The coup de grace which the address gives to the factious ascendency so long forming a cloud over the State of Massachts. could not fail to pierce the consciences of the guilty, and inflame their angry passions. It was to be looked for also, that among the innocent, some sympathy might be indulged toward the sufferers, however just the punishment inflicted on them. The guilty however are probably for ever disarmed: and the feelings of the misguided may be expected soon to take a turn which will be promoted by the frank & generous course, of which a presage is given in the merited tributes to your immediate predecessor. It is not for those at a distance to decide on the precise form & tone which may best adapt

wholesome lessons to the State of things on the spot. But there can be no risk of error in saying that the criminal conduct which you have pourtrayed & denounced is reviewed with such indignant disgust throughout the nation, that the predominant feeling will ratify the monitory stigma fixed on deserters, above all, impenitent deserters of their Country’s cause. This disgust could not be less than it is, when the insurrectional spirit, and unconstitutional extension of State powers displayed by the party in their latter career, is contrasted with their doctrines of passive obedience, and their overstrained interpretation of the Constitutional text in favor of the General Govt. when that Govt. was regarded as in their own hands.
        I learn with much pleasure that your general health is good; and cannot but hope, that in spite of the enigmatical symptoms you occasionally experience, you may live to enjoy and to nourish the resuscitated patriotism which has placed you in a situation to do both. It is right, nevertheless, in every situation, and especially at our ages, to look to the event that awaits us all; and if ready for it, its suddeness can not be an evil. The excision of life is a painful operation, and the more quickly it is performed, the better for the patient.
        The kind sentiments which your letter breathes are truly grateful to me, because I am sure they are sincere, and because they are from a source that gives real value to them. With equal sincerity I pray you to be assured of my best wishes for every thing that can contribute to your happiness. In these wishes Mrs. M joins me, as I do in all hers in behalf of Mrs Eustis.
        
          James Madison
        
      